Citation Nr: 0907268	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral mal-alignment syndrome of the left knee (left 
knee disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
painful limited motion of the left knee.

3.  Entitlement to service connection for a right inguinal 
hernia disability.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 due to hernia surgery requiring convalescence.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist injury.

6.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 due to left wrist surgery requiring 
convalescence.


REPRESENTATION

Appellant represented by:	Nathan E. Barnard, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to August 1992.    

This appeal is before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The October 2004 rating decision continued a 10 percent 
rating for left knee disability.  During the pendency of the 
appeal, a rating decision dated in March 2007, granted 
additional separate service connection for painful limited 
motion of the left knee and assigned a separate 10 percent 
rating for such, effective April 8, 2004 (date of receipt of 
claim).

The Board also notes that a rating decision, dated in July 
2006, denied reopening the Veteran's claim for service 
connection for a left wrist injury.  The Veteran was notified 
of this decision via a letter dated July 21, 2006.  He 
submitted a timely notice of disagreement in October 2006 and 
a statement of the case was issued on December 7, 2007 
regarding this issue.  VA received a letter from Nathan E. 
Barnard on February 5, 2008.  This letter indicates that Mr. 
Barnard was recently retained to represent the Veteran and 
requested a 30-day extension to file a VA Form 9 and other 
supporting documents.  The record does not reflect that a 
substantive appeal (VA Form 9) or other supporting documents 
were filed within the requested 30 days.  In this regard, the 
Board does not find the February 2008 letter from Mr. Barnard 
to be a substantive appeal perfecting the left wrist injury 
issue adjudicated in the July 2006 rating decision.  See 38 
C.F.R. § 20.302 (noting that the substantive appeal must be 
filed within 60 days after mailing of the statement of the 
case, or within the remainder of the 1 year period from the 
mailing of notification of the determination being appealed).  
See also 38 C.F.R. § 20.303 (noting that extensions of time 
for filing a substantive appeal may be granted for good 
cause).  The Board notes that Mr. Barnard was not an 
authorized person to file a substantive appeal in February 
2008.  See 38 C.F.R. § 20.301(a) (noting that a substantive 
appeal may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian).  In this regard, the record reflects that the VA 
Form 21-22a (Appointment of Individual as Claimant's 
Representative) authorizing Mr. Barnard as his representative 
was signed by the Veteran on February 20, 2008, and signed by 
Mr. Barnard on June 6, 2008.  The authorization for 
representation was received by VA on June 20, 2008.  Thus, 
Mr. Barnard was not the Veteran's authorized agent on 
February 5, 2008.  At that time, the record reflects that the 
Oklahoma Department of Veterans Affairs was the authorized 
representative.  See 38 C.F.R. § 20.601 (2008) (noting that a 
specific claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent, or other person 
properly designated to represent the veteran).  As no other 
timely documents of record may be construed as a substantive 
appeal, the Board finds that the July 2006 rating decision is 
final.  38 U.S.C.A. § 7105.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims that the severity of his service-connected 
left knee disability as well as painful limitation of motion 
of that same knee warrant higher ratings.  

The record reflects that the Veteran underwent a left knee 
arthroscopy with partial medial meniscectomy and 
tricompartmental chondroplasty on May 1, 2007.  See Private 
operative report, dated in May 2007.  The Veteran requested a 
temporary total evaluation due to surgical treatment 
necessitating convalescence.  A rating decision, dated in 
June 2007, granted a temporary evaluation of 100 percent, 
effective May 1, 2007, based on surgical or other treatment 
necessitating convalescence per 38 C.F.R. § 4.30.  The June 
2007 rating decision then assigned a 10 percent evaluation, 
effective July 1, 2007.

Since the May 1, 2007 left knee surgery, the only clinical 
evidence of record which references the left knee is a VA 
primary care report, dated July 17, 2007, noting that the 
Veteran had arthroscopic left knee surgery on May 1, 2007 and 
that he is "doing better now."  This VA primary care report 
does not contain any finding regarding range of motion or 
stability of the left knee.  The record also reflects that 
the Veteran was last afforded a VA examination for his 
service-connected left knee in December 2005, approximately 1 
and a half years prior to the May 2007 left knee surgery.  
Given the Veteran's May 2007 left knee surgery, the scant 
medical evidence since this surgery, and the remoteness of 
the last VA examination (prior to the May 2007 surgery), the 
Board finds that a remand is warranted to obtain pertinent 
medical findings to assess the current severity of his 
service-connected left knee disability, to include painful 
limited motion.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 38 
C.F.R. § 3.327(a) (2008) (noting that re-examinations are 
required whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability, i.e., if the evidence indicates there has 
been a material change in a disability).  

Regarding the third through sixth issues listed on the title 
page of this decision, the Board finds that these issues need 
to be remanded for the issuance of a statement of the case 
(SOC) by the RO.  A rating decision, dated in November 1994, 
denied service connection for a right inguinal hernia.  The 
Veteran was notified of this decision via a letter dated 
November 16, 1994.  The Board finds that a written statement 
from the Veteran, received in December 2004, can be 
reasonably construed as a notice of disagreement with regard 
to the November 1994 rating decision that denied service 
connection for right inguinal hernia.  See 38 C.F.R. § 20.201 
(2008).  Additionally, the Board notes a rating decision 
dated in May 2008, denied entitlement to a temporary total 
evaluation due to a surgical procedure on the Veteran's left 
wrist requiring convalescence.  Further, a rating decision, 
dated in September 2008, denied entitlement to a temporary 
total evaluation due to a surgical procedure on the Veteran's 
hernia requiring convalescence.  The September 2008 rating 
decision also denied the Veteran's petition to reopen a 
service connection claim for residuals of a left wrist 
injury.  The Board finds that a statement from the Veteran, 
received later in September 2008, can be reasonably construed 
as a notice of disagreement regarding the May 2008 and 
September 2008 rating decisions.  See id.  

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreements pursuant to 
38 C.F.R. § 19.26 regarding the issues noted above.  In this 
situation, the United States Court of Appeals for Veterans 
Claims has indicated that the proper action is to remand the 
issue or issues to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, 
the next step was for the RO to issue an SOC on the denial of 
the . . . claim, and the Board should have remanded that 
issue to the RO, not referred it there, for issuance of that 
SOC.").  As such, the Board finds that these 4 issues should 
be remanded for the issuance of a SOC by the RO.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of claims, to include assignment of a 
disability rating and effective date in the event of award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Because the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  As the record does not 
reflect that the Veteran was provided notice in accordance 
with Dingess/Hartman, the Board finds that corrective notice 
should be sent to the Veteran to so comply.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that he identify the complete name, 
address, and approximate dates of 
treatment, for all clinical providers of 
treatment regarding his left knee 
disability from May 2007 to present on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request, and associate with 
the claims file, the appellant's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Also, notify 
the appellant that he may obtain the 
evidence himself and send it to VA.  

He should also be provided notice 
regarding the assignment of a disability 
rating and an effective date in the event 
of award of any benefit sought, in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Once all available medical records 
have been received, schedule the Veteran 
for a VA orthopedic examination with the 
appropriate VA medical facility for the 
purpose of determining the current 
severity of his service-connected left 
knee disability, to include instability 
and limitation of motion.

The VA examiner should perform full range 
of motion studies and tests regarding the 
stability of the left knee as well as any 
diagnostic studies deemed necessary.  The 
VA examiner is also asked to comment on 
the functional limitations of the 
service-connected left knee disability 
caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  The examiner should also 
comment on the degree of any instability 
of the left knee found.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Provide the Veteran and his 
representative with a statement of the 
case as to the issues of (1) entitlement 
to service connection for right inguinal 
hernia disability (as adjudicated in a 
November 1994 rating decision); (2) 
entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 due to 
hernia surgery requiring convalescence 
(as adjudicated in a September 2008 
rating decision); (3) whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for residuals of a left wrist 
injury (as adjudicated in a September 
2008 rating decision); and (4) 
entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 due to 
left wrist surgery requiring 
convalescence (as adjudicated in a May 
2008 rating decision).  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim/claims should not be certified 
to the Board.

4.  Readjudicate the issues on appeal of 
(1) entitlement to an evaluation in 
excess of 10 percent for patellofemoral 
mal-alignment syndrome of the left knee; 
and (2) entitlement to a rating in excess 
of 10 percent for painful limited motion 
of the left knee.  If any benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


